UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________
                                   )
PAMELA LOPES,                      )
                                   )
            Plaintiff,             )
                                   )
      v.                           )    Civil Action No. 14-1604 (RMC)
                                   )
OCWEN LOAN SERVICING, LLC & )
WILMINGTON TRUST COMPANY,          )
                                   )
            Defendants.            )
_________________________________  )


                                   MEMORANDUM OPINION

               Plaintiff Pamela Lopes, proceeding pro se, filed a Complaint on September 19,

2014, against Ocwen Loan Servicing LLC and Wilmington Trust Company. While the

Complaint purports to assert a quiet title action, in fact Ms. Lopes seeks to bar pending

foreclosure proceedings regarding her real property located at 1914 C Street, N.E., Washington,

D.C. 20002. See Compl. [Dkt. 1] at 2, 5 (“The Trust is not entitled to enforce Plaintiff’s note”);

id. at 12 (“A null security agreement is unenforceable for foreclosure . . . .”); id. at 13-14

(Plaintiff seeks a judgment “ordering the District of Columbia Office of the City Register to

convey the property [located at 1914 C Street NE] to Plaintiff” and “barring and forever

estopping Defendants, and each of them, from claiming any estate, right, title or interest in said

property.”) Wilmington Trust Company filed a foreclosure action against Plaintiff’s property in

the Superior Court of the District of Columbia on August 14, 2014. See Wilmington Trust

Company v. Lopes, 2014 CA 005207 R(RP) (D.C. Superior Ct.) (filed Aug. 14, 2014). Because

this Court lacks subject matter jurisdiction, the case will be dismissed.




                                                  1
               Even though pro se complaints are construed liberally, see Haines v. Kerner, 404
U.S. 519, 520 (1972) and United States v. Byfield, 391 F.3d 277, 281 (D.C. Cir. 2004), this Court

must have jurisdiction in order to adjudicate the claim. A complaint can be dismissed under

Federal Rule of Civil Procedure 12(b)(1) for lack of subject matter jurisdiction. See, e.g., Jerez

v. Republic of Cuba, 777 F. Supp. 2d 6, 15 (D.D.C. 2011). When determining whether a case

should be dismissed for lack of jurisdiction, a court reviews the complaint liberally, granting the

plaintiff the benefit of all inferences that can be derived from the facts alleged. Barr v. Clinton,

370 F.3d 1196, 1199 (D.C. Cir. 2004). Nevertheless, “the Court need not accept factual

inferences drawn by plaintiffs if those inferences are not supported by facts alleged in the

complaint, nor must the Court accept plaintiff’s legal conclusions.” Speelman v. United States,

461 F. Supp. 2d 71, 73 (D.D.C. 2006). Further, in deciding whether it has jurisdiction, a court

may consider materials outside the pleadings. Settles v. U.S. Parole Comm’n, 429 F.3d 1098,

1107 (D.C. Cir. 2005). No action of the parties can confer subject matter jurisdiction on a

federal court because subject matter jurisdiction is an Article III and statutory requirement.

Akinseye v. Dist. of Columbia, 339 F.3d 970, 971 (D.C. Cir. 2003). The party claiming subject

matter jurisdiction bears the burden of demonstrating that such jurisdiction exists. Khadr v.

United States, 529 F.3d 1112, 1115 (D.C. Cir. 2008).

               This Court declines to interfere or otherwise involve itself in matters before the

Superior Court. See Younger v. Harris, 401 U.S. 37, 45 (1971) (“[T]he normal thing to do when

federal courts are asked to enjoin pending proceedings in state courts is not to issue such

injunctions.”); see also District Properties Associates v. District of Columbia, 743 F.2d 21, 27

(D.C. Cir. 1984) (“[B]ased on principles of equity . . . the doctrine of Younger v. Harris, 401
U.S. 37 (1971), and its progeny restrains federal courts from interfering in ongoing state judicial



                                                  2
proceedings.”). Further, this Court is not a reviewing court and lacks jurisdiction to compel

another court to act. See 28 U.S.C. §§ 1331, 1332 (general jurisdictional provisions); see also

Fleming v. United States, 847 F. Supp. 170, 172 (D.D.C. 1994) (under the Rooker-Feldman

doctrine, federal district courts lack authority to collaterally review state court judgments) (citing

Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia Court of Appeals v.

Feldman, 460 U.S. 462 (1983)). In addition, this Court has no authority to issue a writ of

mandamus to compel the Superior Court to perform a judicial act or to compel the D.C. Office of

the City Register to convey property, as Plaintiff requests. The Court’s mandamus authority

extends only to “officer[s] or employee[s] of the United States or any agency thereof . . . .” 28

U.S.C. § 1361.

                 Accordingly, this case will be dismissed for lack of subject matter jurisdiction,

and the pending motion to dismiss will be denied as moot. A memorializing Order accompanies

this Memorandum Opinion.


Date: February 5, 2015                                              /s/
                                                       ROSEMARY M. COLLYER
                                                       United States District Judge




                                                   3